EXHIBIT 10.1

 

LOGO [g539725g75w00.jpg]

March 25, 2013

Paul J. Diaz

680 South Fourth Street

Louisville, KY 40202

Dear Paul:

Kindred Healthcare, Inc. (the “Company”) is pleased to inform you that you are
eligible to receive a cash bonus pursuant to the Kindred Healthcare, Inc. 2013
Long-Term Incentive Plan (the “Plan”) on the terms and conditions set forth in
this letter agreement. Capitalized terms used but not defined herein shall have
the meaning provided in the Plan, a copy of which is attached hereto as Exhibit
A.

 

1. Amount of Award and Performance Conditions.

a. Target Incentive Award. Your Target Incentive Award shall be up to
$5,000,000, as set forth in the matrix below.

b. Performance Period. The Performance Period for your Award shall begin on
December 31, 2012 and end on August 31, 2015.

c. Performance Goal. The Performance Goal applicable to your Award shall be
total shareholder return of the Company (“TSR”) of 30% or $21.94, where TSR is
measured by dividing (1) the sum of (x) the cumulative amount of dividends for
the measurement period, assuming dividend reinvestment, and (y) the difference
between the share price at the end and the beginning of the measurement period;
by (2) the share price at the beginning of the measurement period, and rounded
to the nearest whole percentage point. The starting stock price for purposes of
measuring TSR shall be $10.82, the closing price of a share of Company common
stock on December 31, 2012, and the ending stock price shall be the average
closing price of a share of Company common stock during normal trading hours on
the New York Stock Exchange for the sixty (60) consecutive trading days ending
on August 31, 2015.

 

Annualized Total Shareholder Return During

the Performance Period/

Corresponding Ending Stock Price

   Amount of Award  

30% or $21.94 (and above)

   $ 5,000,000   

25% or $19.72

   $ 4,000,000   

20% or $17.66

   $ 3,000,000   

15% or $15.74

   $ 2,000,000   

7.5% or $13.13

   $ 1,000,000   

Below 7.5%

   $ 0   



--------------------------------------------------------------------------------

To the extent that the Company’s TSR falls between any two levels listed in the
table above, the amount of the Award will be determined based on linear
interpolation between the two levels. The amount of the Award may not be greater
than $5,000,000.

d. Calculation of Award. The Compensation Committee of the board of directors of
the Company (the “Committee”) shall determine the amount of the Award payable to
you in accordance with the terms of the Plan. Such determination shall be made
as soon as practicable following August 31, 2015, and in any event within ninety
(90) days of such date. Subject Section 6(b) of the Plan relating to the
deferral of payments made to a “specified employee” as defined in Section 409A
of the Code, your Award will be paid to you in a lump sum in cash on the next
regularly occurring payroll date following the certification of your Award.

2. Termination of Employment.

a. Termination without Cause. In the event of the termination of your employment
during the Performance Period by the Company without Cause, or as a result of
your resignation for Good Reason, as that term is defined in your employment
agreement with the Company dated May 17, 2012, the Award will remain outstanding
and subject to calculation at the end of the Performance Period, as described in
Section 1 above.

b. Termination due to death or Disability. In the event of your death or
Disability (as defined in the Plan) during the Performance Period, you (or your
beneficiary) shall be entitled to receive an Award calculated based on TSR for
the period beginning on December 31, 2012, and ending on the date of such death
or Disability, where the ending stock price shall be the average closing price
of a share of Company common stock during normal trading hours on the New York
Stock Exchange for the sixty (60) consecutive trading days ending on the date of
such death or Disability. Such Award shall be paid as soon as administratively
feasible (but in no event later than thirty (30) days) after the date of your
death or Disability, in a lump sum in cash.

c. Termination for any other reason. In the event of the termination of your
employment during the Performance Period for any other reason, the Award will be
forfeited.

3. Change in Control.

In the event of a Change in Control during the Performance Period, you shall be
entitled to receive an Award calculated based on TSR for the period beginning on
December 31, 2012, and ending on the date of such Change in Control, where the
ending stock price shall be the average closing price of a share of Company
common stock during normal trading hours on the New York Stock Exchange for the
sixty (60) consecutive trading days ending on the date of such Change in
Control. Such Award shall be paid as soon as administratively feasible (but in
no event later than thirty (30) days) after the date of such Change in Control,
in a lump sum in cash.

4. Restrictive Covenants.

a. Non-Competition.

i. In consideration for your Award pursuant to this letter agreement, during the
period beginning on the date of termination of your employment and ending one
(1) year thereafter (the “Non-Compete Period”), you shall not directly or
indirectly,

 

2



--------------------------------------------------------------------------------

without prior written approval of the Company’s board of directors, become an
officer, employee, agent, partner, or director of, or provide any services or
advice to or for, or be a lender to or for, any business enterprise in
“Substantial Direct Competition” (as defined below) with the Company. The above
constraint shall not prevent you from making passive investments, not to exceed
five percent (5%) of the total equity value, in any enterprise where your
services or advice is not required or provided. For purposes of this Section 4,
a lender includes private equity firms but does not include real estate
investment trusts or other financial institutions that provide financing in the
ordinary course of business.

ii. For purposes of this Section 4, a business enterprise with which you become
associated as an officer, employee, agent, partner, or director shall be
considered in “Substantial Direct Competition” with the Company if such entity
owns, operates or manages long-term acute care hospitals, nursing facilities,
inpatient rehabilitation hospitals, or provides contract rehabilitation therapy
services, home health services or hospice services within any state where the
Company or any of its direct or indirect subsidiaries or affiliates has
operations as of the date of termination of your employment.

iii. During the Non-Compete Period, you shall not, without prior written
approval of the Company’s board of directors, directly or indirectly, solicit,
provide to, take away, or attempt to take away or provide to any customer or
solicited prospect of the Company or any of its direct or indirect subsidiaries
any business of a type which the Company or such subsidiary provides or markets
or which is competitive with any business then engaged in (or product or
services marketed or planned to be marketed) by the Company or any of its direct
or indirect subsidiaries; or induce or attempt to induce any such customer to
reduce such customer’s business with that business entity, or divert any such
customer’s business from the Company and its direct or indirect subsidiaries; or
discuss that subject with any such customer.

b. Non-Solicit. In consideration for your Award pursuant to this letter
agreement, for a period of one year following the date of the termination of
your employment (the “Restricted Period”), you agree not to directly or
indirectly, individually or on behalf of any Person (as defined below) other
than the Company, aid or endeavor to solicit or induce any of the Company’s or
its affiliates’ employees to leave their employment with the Company or such
affiliates in order to accept employment with you or any other Person; provided,
however, that the foregoing shall not restrict you or any other Person from
conducting general solicitations or advertisements not directed specifically at
employees of the Company or its affiliates, or from employing any employee who
responds to any such general solicitation or advertisement or who otherwise
initiates a request for employment (the “Non-Solicitation Covenant”). For
purposes of this letter agreement, the term “Person” shall mean any individual,
partnership, corporation, limited liability company, unincorporated
organization, trust or joint venture, or a governmental agency or political
subdivision thereof.

c. Provisions Relating To Non-Competition and Non-Solicitation. In the event
that you violate either of the Non-Solicitation Covenant or the Non-Competition
Covenant, (i) you shall forfeit all rights to receive the Award, to the extent
not already paid, and (ii) the Company shall have the right to recoup the entire
amount of the Award, if any, already paid to you pursuant to this letter
agreement. To the extent that any covenant set forth in this Section 4 shall

 

3



--------------------------------------------------------------------------------

be determined to be invalid or unenforceable in any respect or to any extent,
the covenant shall not be void or rendered invalid, but instead shall be
automatically amended for such lesser term, to such lesser extent, or in such
other lesser degree, as will grant the Company the maximum protection and
restrictions on the Executive’s activities permitted by applicable law in such
circumstances. The Company shall have the right to injunctive relief to restrain
any breach or threatened breach of any provisions in this Section 4 in addition
to and not in lieu of any rights to recover damages or cease making payments
under this letter agreement. The Company shall have the right to advise any of
your prospective or then-current employers of the provisions of this letter
agreement without liability. The Company’s right to enforce the provisions of
this letter agreement shall not be affected by the existence, or non-existence,
of any other similar agreement for any other executive, or by the Company’s
failure to exercise any of its rights under this letter agreement or any other
similar agreement or to have in effect a similar agreement for any other
employee. The provisions of this Section 4 shall survive the termination of your
employment and this letter agreement.

5. Shareholder Approval Required. As an Award granted pursuant to the Plan, this
Award shall not become effective until the Plan has been approved by the
shareholders of the Company. In the event that the shareholders of the Company
do not vote to approve the Plan at the 2013 annual shareholders meeting, this
Award shall be void ab initio and you shall have no further rights hereunder.

6. Construction of Agreement. Any provision of this letter agreement (or portion
thereof) which is deemed invalid, illegal or unenforceable in any jurisdiction
shall, as to that jurisdiction and subject to this section, be ineffective to
the extent of such invalidity, illegality or unenforceability, without affecting
in any way the remaining provisions thereof in such jurisdiction or rendering
that or any other provisions of this letter agreement invalid, illegal, or
unenforceable in any other jurisdiction. No waiver of any provision or violation
of this letter agreement by the Company shall be implied by the Company’s
forbearance or failure to take action.

7. Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party hereto upon any breach or default of any party
under this letter agreement, shall impair any such right, power or remedy of
such party nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence therein, or of or in any similar breach or default
thereafter occurring nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring. Any waiver, permit, consent or approval of any kind or character on
the part of any party of any breach or default under this letter agreement, or
any waiver on the part of any party or any provisions or conditions of this
letter agreement, shall be in writing and shall be effective only to the extent
specifically set forth in such writing.

8. Conflict of Terms. This Award is granted pursuant to and is subject to the
terms and conditions of the Plan. In the event of a direct conflict between the
terms of this letter agreement and the Plan, the terms of this letter agreement
shall govern.

9. Integration. This letter agreement and the Plan contain the entire
understanding of the parties with respect to its subject matter. There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings with respect to the subject matter hereof other than those
expressly set forth herein and in the Plan. This letter agreement, including
without limitation the Plan, supersedes all prior agreements and understandings
between the parties with respect to its subject matter.

 

4



--------------------------------------------------------------------------------

10. Counterparts. This letter agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.

11. Participant Acknowledgment. You hereby acknowledge receipt of a copy of the
Plan. You hereby acknowledge that all decisions, determinations and
interpretations of the Committee in respect of the Plan, this letter agreement
shall be final and conclusive.

 

Sincerely, Kindred Healthcare, Inc. By:  

/s/ Richard A. Lechleiter

  Richard A. Lechleiter   Executive Vice President and   Chief Financial Officer

Acknowledged and Agreed on this

25th day of March, 2013

 

/s/ Paul J. Diaz

Paul J. Diaz

 

5